        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 1 of 12


 1   ROBERT S. GIANELLI, #82116
     JOSHUA S. DAVIS, #193187
 2   ADRIAN J. BARRIO, #219266
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
     Los Angeles, CA 90071
 4   Tel: (213) 489-1600; Fax: (213) 489-1611
     rob.gianelli@gmlawyers.com
 5   joshua.davis@gmlawyers.com
     adrian.barrio@gmlawyers.com
 6
     Attorneys for Plaintiff
 7   MARY CALDWELL,
     on behalf of herself and all others
 8   similarly situated
 9
10                          UNITED STATES DISTRICT COURT
11       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13   MARY CALDWELL, on behalf of                ) Case No.: 3:19-cv-2861-WHA
14   herself and all others similarly situated, ) Assigned to Hon. William H. Alsup
                                                ) Courtroom 12, 19th Floor
15                                              )
16                       Plaintiff,             ) CLASS ACTION
                                                )
17          v.                                  ) FIRST AMENDED COMPLAINT FOR
18                                              ) BENEFITS, DETERMINATION OF
     UNITEDHEALTHCARE INSURANCE ) RIGHTS AND BREACH OF
19   COMPANY; UNITED HEALTHCARE ) FIDUCIARY DUTY UNDER ERISA
20   SERVICES, INC.,                            )
                                                )
21
                        Defendants.             )
22   _________________________________
23
24
25
26

27
28
           Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 2 of 12


 1           Plaintiff, Mary Caldwell (“Plaintiff”), on behalf of herself and all others
 2   similarly situated, herein sets forth the allegations of her First Amended Complaint
 3   against Defendants UnitedHealthcare Insurance Company and United HealthCare
 4   Services, Inc.
 5                                       INTRODUCTION
 6           1.    Defendants UnitedHealthcare Insurance Company and United HealthCare
 7   Services, Inc. ("hereinafter "United") is in the business of insuring and/or
 8   administering group health plans within the meaning of 29 Code of Federal
 9   Regulations § 2560.503-1(m) (both fully insured and self-insured), most of which are
10   employer-sponsored and governed by the Employee Retirement Income Security Act
11   of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Those ERISA-governed group health
12   plans are hereinafter referred to as “United plans.”
13           2.    Plaintiff brings this action to address United’s practice of improperly
14   denying claims for surgical treatment of lipedema made by patients under United
15   plans. As set forth below, United denies claims for the surgical treatment of lipedema
16   on the basis they are "unproven." Lipedema is a rare condition that is chronic,
17   progressive, painful, and immobilizing. It involves an abnormal buildup of adipose
18   (fat) tissue, usually in the lower body but sometimes in the arms. Often misdiagnosed
19   as obesity or lymphedema, lipedema primarily affects women. Surgical treatment of
20   lipedema is not unproven It is the only available therapy for this condition and has
21   been the subject of various studies that show its beneficial effect.
22                                JURISDICTION AND VENUE
23           3.    This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g) as it
24   involves claims by Plaintiff for employee benefits under employee benefit plans
25   regulated and governed by ERISA. Subject matter jurisdiction is predicated under
26   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
27   question.
28   ///


                                                  1
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 3 of 12


 1         4.     The Court has personal jurisdiction over Defendants because ERISA
 2   provides for nationwide service of process, and each Defendant has minimum contacts
 3   with the United States. 29 U.S.C. § 1132(e)(2).
 4         5.     The claims of Plaintiff and the putative class arise out of policies
 5   Defendants issued, administered, and/or implemented in this District. Thus, venue is
 6   proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2) (setting forth special
 7   venue rules applicable to ERISA actions).
 8                                        THE PARTIES
 9         6.     Plaintiff was at all relevant times covered under an employee benefit plan
10   regulated by ERISA and pursuant to which Plaintiff is entitled to health care benefits.
11   Plaintiff resides in Alameda County which is located within this District.
12         7.     United is a corporation with its principal place of business in Minneapolis,
13   Minnesota. United administers and makes benefit determinations related to ERISA
14   health care plans around the country.
15                             SUBSTANTIVE ALLEGATIONS
16         A.     Lipedema.
17         8.     Lipedema is a rare condition that is chronic, progressive, painful, and
18   immobilizing. It involves an abnormal buildup of adipose (fat) tissue, usually in the
19   lower body but sometimes in the arms. Often misdiagnosed as obesity or lymphedema,
20   lipedema primarily affects women. Symptoms of lipedema include disproportionately
21   large, column-like legs, and disproportionate hips, stomach or buttocks. As lipedema
22   progresses, patients become increasingly heavy in the lower body and expanding fat
23   cells interfere with the pathways of lymphatic vessels. It is estimated that lipedema
24   affects nearly 11% of the adult female population
25         9.     One of the most common misconceptions about patients with lipedema is
26   that they suffer, instead, from lifestyle- or diet-induced obesity. Although some
27   patients with lipedema may also have obesity and although the obesity may influence
28   the lipedema subcutaneous adipose tissue, lipedema is a mutually exclusive diagnosis


                                                 2
           Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 4 of 12


 1   and should be considered as such. Unlike obesity, the adipocyte hypertrophy and
 2   swelling associated with lipedema are resistant to change with diet and exercise or
 3   bariatric surgery and caloric restriction.
 4           10.     There are four stages of lipedema: Stage 1 in which there is a normal skin
 5   surface with enlarged hypodermal adipose tissue; Stage 2 with indentations of the skin
 6   and underlying adipose tissue similar to a mattress containing larger mounds of
 7   adipose tissue that grow as non-encapsulated masses, lipomas and angiolipomas; Stage
 8   3 where large extrusions of tissue (skin and adipose tissue) cause gross deformations
 9   especially on the thighs and around the knees. Lymphedema, where lymph fluid
10   develops dependently on the feet and hands increasing cranially due to dysfunctional
11   lymphatics, can develop during any stage of lipedema, and is called lipolymphedema
12   or Stage 4 lipedema.
13           11.     As lipedema progresses, it causes pain, mobility problems, joint disorders,
14   and other physical problems that prevent patients from engaging in the activities of
15   daily living.
16           12.     The only effective treatment for the pain and immobility caused by
17   lipedema is a specialized form of liposuction. This is different from the techniques
18   used for cosmetic liposuction. During this procedure, a solution is injected into the
19   targeted areas. The solution contains epinephrine to help reduce bleeding, bruising, and
20   swelling and lidocaine as a local anesthetic. The surgeon uses a gentle, vacuum-like
21   instrument to remove excess fat. The removal of this tissue allows patients to gain
22   mobility, reduce or eliminate pain, and lead a productive life.
23           B.      United’s wrongful denial of lipedema surgery claims.
24           13.     United plans exclude from coverage those medical services that United
25   considers to be "unproven.”
26   ///
27   ///
28   ///


                                                  3
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 5 of 12


 1         14.     “Unproven” is defined in United plans as services:
 2         [T]hat are determined not to be effective for treatment of the medical
           condition and/or not to have a beneficial effect on net health outcomes
 3         due to insufficient and inadequate clinical evidence from well-
 4         conducted randomized controlled trials or cohort studies in the
           prevailing published peer-reviewed medical literature.
 5
 6         15.     United has followed a consistent practice of denying claims for

 7   specialized liposuction to treat advanced lipedema in arms, legs, and other body parts

 8   on the basis the treatment is “unproven” pursuant to the above-referenced standardized

 9   definition.

10         16.     Contrary to United’s position, specialized liposuction to treat the

11   symptoms of lipedema is not unproven. It is the only available therapy for this

12   condition and has been the subject of various studies that show its beneficial effect. It

13   is routinely performed at Stanford University Medical Center and other leading

14   medical facilities.

15         C.      United’s denial of Mary Caldwell’s claim.

16         17.     At all relevant times, Plaintiff Mary Caldwell was covered under a United

17   plan through her husband’s employer, Oracle America, Inc ("Oracle").

18         18.     Oracle offered its employees a choice of different medical plans with

19   United. Plaintiff and her husband chose the "United HealthCare Premium PPO Choice

20   Plus Plan."

21         19.     Like all United plans, this plan covers health services to treat illnesses and

22   injuries. It is an ERISA group health plan because it is arranged by Oracle for the

23   benefit of its employees and, inter alia, provides payment for the diagnosis, cure,

24   mitigation, treatment, or prevention of disease, or amounts paid for the purpose of

25   affecting any structure or function of the body.

26         20.     Plaintiff's United plan provides that "Covered Health Services (including

27   Prescription Drugs and Mental Health) for all UnitedHealthcare Medical Plans are

28   outlined and described below." It then lists a large number of Covered Health Services


                                                  4
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 6 of 12


 1   that include both outpatient and inpatient surgery.
 2         OUTPATIENT SURGERY, DIAGNOSTIC, AND THERAPEUTIC
           SERVICES
 3         Covered Health Services received on an Outpatient basis at a Hospital or
 4         Alternate Facility including:
           Surgery & Related Services
 5         Lab & Radiology/X-Ray
 6         Mammography Testing
           Sleep Studies
 7
           Other diagnostic tests and therapeutic treatments (including Cancer
 8         Chemotherapy and Intravenous Infusion Therapy).
 9         ...
10         SURGERY, INPATIENT AND OUTPATIENT
           IMPORTANT: Prior Authorization is required.
11         Charges for Inpatient and Outpatient services and supplies furnished in
12         connection with a surgical procedure (including sleep apnea and
           orthognathic surgeries) performed in the Hospital, Outpatient center or
13         doctor’s office. Covered Health Services include services due to a
14         medical condition, which are rendered for illness, injury, or congenital
           defect.
15
           21.    The list of Covered Health Services also includes reconstructive
16
     procedures.
17         RECONSTRUCTIVE PROCEDURES
18         IMPORTANT: Prior Authorization is required.
           Services are considered reconstructive procedures when a physical
19         impairment exists and the primary purpose of the procedure is to
20         improve or restore physiologic function for an organ or body part. By
           improving or restoring physiologic function, it is meant that the target
21         organ or body part is made to work better. An example of a
22         reconstructive procedure is surgery on the inside of the nose so that a
           person’s breathing can be improved or restored.
23
24         22.    The benefits under Plaintiff's United plan are self-insured by Oracle.
25   United, through an administrative services agreement with Oracle, acts as the claims
26   administrator and a fiduciary under Plaintiff's United plan with responsibility for
27   adjudicating claims such as those alleged herein by Plaintiff. Plaintiff's United plan
28   through Oracle provides that:


                                                5
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 7 of 12


           Medical, dental and vision benefits are paid from Oracle’s general assets
 1
           on a self-insurance basis, including benefits that are paid from a claims
 2         administrator’s account in order to facilitate administration of the benefit
           program. UnitedHealthcare’s function is to provide administrative and
 3
           fiduciary services.
 4
           23.    Pursuant to the foregoing, Plaintiff’s United plan provides that:
 5
 6         UnitedHealthcare will pay Network Providers directly for Covered
           Health Services. If a Network Provider bills You for any Covered Health
 7
           Service, contact UnitedHealthcare at the number on Your ID card.
 8
 9         24.    As alleged herein, Plaintiff was diagnosed with Stage 3 lipedema. Her
10   advanced lipedema has caused her pain, immobility, bruising, and other problems. As
11   her lipedema condition has progressed, her symptoms have become worse and have
12   interfered with her activities of daily living, including the ability to walk for any
13   appreciable distance. Plaintiff’s condition has become worse despite the fact that she
14   has followed various conservative measures for treating her disease, including wearing
15   medical-grade compression garments, daily use of a Flexi-Touch lymphatic pump, and
16   receiving manual lymphatic drainage therapy.
17         25.    Plaintiff sought prior authorization (a “pre-service” claim) from United to
18   provide coverage for specialized liposuction to treat her advanced lipedema. Her
19   physician, a plastic surgeon, submitted information to United setting forth Plaintiff's
20   diagnosis and the proposed treatment.
21         26.    On November 28, 2017, pursuant to its administrative agreement with
22   Oracle to administer Plaintiff’s United plan and adjudicate claims thereunder, United
23   sent a letter to Plaintiff denying coverage for the proposed surgery stating that "these
24   procedures are not proven to be helpful for people with your condition. Your plan does
25   not cover for unproven services."
26         27.    Plaintiff appealed this decision.
27         28.    On June 1, 2018, pursuant to its administrative agreement with Oracle to
28   administer Plaintiff’s United plan and adjudicate claims thereunder, United denied the


                                                  6
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 8 of 12


 1   appeal. United stated that:
 2         [T]he clinical information and the peer-reviewed literature do not
 3         support the use of the service requested in your type of case. The service
           requested is an unproven service under the plan.
 4
           29.    As alleged above, specialized liposuction is a surgical procedure
 5
     performed to address the functional problems that result from lipedema, an illness
 6
     covered under the terms of Plaintiff's plan. This surgery is a covered service under
 7
     Plaintiff's United plan because the plan covers surgical procedures to treat illnesses and
 8
     injuries, including lipedema. Specialized liposuction is also a covered reconstructive
 9
     procedure under Plaintiff's United plan because the plan covers such procedures when
10
     a physical impairment exists and the primary purpose of the procedure is to improve or
11
     restore physiologic function for an organ or body part. Plaintiff requested specialized
12
     liposuction for the improvement or restoration of the physiologic function of her legs,
13
     not to make herself look better. Specialized liposuction is the only effective treatment
14
     for the pain, immobility, bruising, and other problems that result from advanced
15
     lipedema. In coming to its "unproven" position, United has ignored the foregoing facts
16
     and the clinical evidence and various studies demonstrating that the surgery is effective
17
     and necessary for the treatment of the disabling effects of lipedema.
18
                               CLASS ACTION ALLEGATIONS
19
           30.    Plaintiff brings this action on behalf of herself and all others similarly
20
     situated as a class action pursuant to Federal Rules of Civil Procedure Rule 23.
21
     Pursuant to Rule 23(b)(1) and (b)(2), Plaintiff seeks certification of the following class:
22
           All persons covered under ERISA health plans, self-funded or fully
23
           insured, that are administered by United and whose claims for
24         specialized liposuction for treatment of their lipedema were denied as
           unproven.
25
26         31.    Plaintiff and the class members reserve the right under Federal Rule of
27   Civil Procedure Rule 23(c)(l)(C) to amend or modify the class to include greater
28   specificity, by further division into subclasses, or by limitation to particular issues.


                                                  7
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 9 of 12


 1            32.   This action has been brought and may be properly maintained as a class
 2   action under the provisions of Federal Rules of Civil Procedure Rule 23 because it
 3   meets the requirements of Rule 23(a) and Rule 23(b)1 and (b)(2).
 4            A.    Numerosity.
 5            33.   The potential members of the proposed class as defined are so numerous
 6   that joinder of all the members of the proposed class is impracticable. While the
 7   precise number of proposed class members has not been determined at this time,
 8   Plaintiff is informed and believes that there are a substantial number of individuals
 9   covered under United plans who have been similarly affected.
10            B.    Commonality.
11            34.   Common questions of law and fact exist as to all members of the proposed
12   class.
13            C.    Typicality.
14            35.   The claims of the named Plaintiff are typical of the claims of the proposed
15   class. Plaintiff and all members of the class are similarly affected by United’s wrongful
16   conduct.
17            D.    Adequacy of representation.
18            36.   Plaintiff will fairly and adequately represent and protect the interests of
19   the members of the proposed class. Counsel who represent Plaintiff are competent and
20   experienced in litigating large and complex class actions, including class actions
21   against health plans such as United.
22            E.    Superiority of class action.
23            37.   A class action is superior to all other available means for the fair and
24   efficient adjudication of this controversy. Individual joinder of all members of the
25   proposed class is not practicable, and common questions of law and fact exist as to all
26   class members.
27            38.   Class action treatment will allow those similarly situated persons to
28   litigate their claims in the manner that is most efficient and economical for the parties


                                                   8
        Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 10 of 12


 1   and the judicial system. Plaintiff is unaware of any difficulties that are likely to be
 2   encountered in the management of this action that would preclude its maintenance as a
 3   class action.
 4          F.       Rule 23(b) requirements.
 5          39.      Inconsistent or varying adjudications with respect to individual members
 6   of the class would establish incompatible standards of conduct for United.
 7          40.      Adjudications with respect to individual class members would be
 8   dispositive of the interests of the other members not parties to the individual
 9   adjudications or would substantially impair or impede their ability to protect their
10   interests.
11          41.      United has acted or refused to act on grounds generally applicable to the
12   class, thereby making appropriate final injunctive relief or corresponding declaratory
13   relief with respect to the class as a whole.
14                                 FIRST CLAIM FOR RELIEF
        DENIAL OF PLAN BENEFITS AND FOR CLARIFICATION OF RIGHTS
15                   UNDER AN ERISA PLAN [29 U.S.C. § 1132(a)(1)(B)]

16          42.      Plaintiff and the class members repeat and re-allege each and every
17   allegation set forth in all of the foregoing paragraphs as if fully set forth herein.
18          43.      29 U.S.C. § 1132(a)(1)(B) entitles Plaintiff to recover benefits due and to
19   enforce and clarify her rights to the benefits at issue.
20          44.      As alleged herein, Plaintiff's United plan covers surgery to treat illness
21   and injury. It also covers surgery to address functional problems resulting from illness
22   and injury.
23          45.      As set forth above, United has followed a practice of denying claims for
24   specialized liposuction for the treatment of lipedema on the basis the treatment is
25   unproven and excluded from coverage.
26          46.      Pursuant to its practice, United denied Plaintiff’s request for liposuction
27   surgery to treat the symptoms of her lipedema on the basis the treatment is unproven.
28   Contrary to United’s position, specialized liposuction to treat the symptoms of


                                                    9
           Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 11 of 12


 1   lipedema is not unproven. It is the only available therapy for this condition and has
 2   been the subject of various studies that show its beneficial effect. It is routinely
 3   performed at Stanford University Medical Center and other leading medical facilities.
 4            47.   Plaintiff has exhausted her administrative remedies, as alleged above.
 5            48.   Based on the foregoing, Plaintiff and the class members seek the payment
 6   of medical expenses, interest thereon, a clarification of rights, and attorney fees.
 7                         SECOND CLAIM FOR RELIEF
           BREACH OF FIDUCIARY DUTY AND EQUITABLE RELIEF UNDER AN
 8                       ERISA PLAN [29 U.S.C. § 1132(a)(3)]
 9            49.   Plaintiff and the class members repeat and re-allege each and every
10   allegation set forth in all of the foregoing paragraphs as if fully set forth herein.
11            50.   As alleged herein, United has acted as an ERISA fiduciary with respect to
12   the administration and claims decisions under United plans and, in particular, has acted
13   as an ERISA fiduciary in denying claims for liposuction to treat lipedema, as alleged
14   herein.
15            51.   United improperly denied Plaintiff’s and the class members’ claims for
16   liposuction treatment of lipedema in beach of its fiduciary duties, as alleged herein.
17            52.   Pursuant to 29 U.S.C. § 1132(a)(3), Plaintiff and the class members seek
18   declaratory, equitable and remedial relief as follows:
19                  a.    An order declaring that United’s denials of claims for liposuction
20   treatment for advanced lipedema are wrong and improper;
21                  b.    An injunction requiring United to reevaluate and reprocess
22   Plaintiff’s and class members’ claims without the erroneous denial basis under
23   appropriate and valid medical criteria;
24                  c.    An injunction requiring United to provide notice of the reevaluation
25   and reprocessing in the form and manner required by ERISA to all class members;
26                  d.    An accounting of any profits made by United from the monies
27   representing the improperly denied claims and disgorgement of any profits;
28   ///


                                                 10
       Case 3:19-cv-02861-WHA Document 43 Filed 10/07/19 Page 12 of 12


 1               e.     Such other equitable and remedial relief as the Court may deem
 2   appropriate; and
 3               f.     Attorneys' fees in an amount to be proven.
 4                                 REQUEST FOR RELIEF
 5         Wherefore, Plaintiff and the class members pray for judgment against United as
 6   follows:
 7         1.    Benefits denied in an amount to be proven at trial, including interest;
 8         2.    A clarification of rights to future benefits under the plan for all class
 9   members;
10         3.    Injunctive and declaratory relief, as described above;
11         4.    An accounting of any profits made and retained through the improper
12   denial of claims and disgorgement of any profits;
13         5.    Attorneys' fees; and
14         6.    Such other equitable and remedial relief as the Court may deem just and
15   proper.
16   DATED: October 7, 2019                                GIANELLI & MORRIS
17
18                                                   By:   /s/ Adrian J. Barrio
                                                           ROBERT S. GIANELLI
19                                                         JOSHUA S. DAVIS
                                                           ADRIAN J. BARRIO
20                                                         Attorneys for Plaintiff
                                                           MARY CALDWELL
21
22
23
24
25
26

27
28



                                                11
